918 F.2d 958
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph C. SUN, Plaintiff-Appellant,v.ASHLAND FEDERAL CORRECTIONAL INSTITUTION, Mr. Vanover,Psychologist Thomas, Officer Mills, Defendants-Appellees.
No. 90-5483.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1990.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges.

ORDER

1
Joseph C. Sun, a federal prisoner proceeding pro se, appeals from the order of the district court dismissing his complaint filed pursuant to the doctrine announced in Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and pursuant to 42 U.S.C. Secs. 1985 and 1988.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, Sun brought suit against the Ashland (Kentucky) F.C.I., and several staff members.  His complaint revolves around two main allegations.  First, he contended that his law library privileges were wrongly curtailed.  Second, he complained that he was being denied a lower bunk bed in violation of the constitution.


3
The case was submitted to a magistrate who recommended dismissing with prejudice Sun's claims filed under 42 U.S.C. Secs. 1985 and 1988, and that Sun's Bivens claims should be dismissed without prejudice to his right to refile those claims after he has exhausted his administrative remedies.


4
The district court adopted the magistrate's report over Sun's objections and dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d) and Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Upon review, we find no error.  Accordingly, we hereby affirm the order of the district court for the reasons set forth in the magistrate's report and recommendation dated October 18, 1989, as adopted by the district court in the court's order dated March 12, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.